Order unanimously reversed, without costs of this appeal to either party, and motion denied, without costs. Memorandum: The evidence established that the alleged “ hit and run ” accident had not been reported to the police within 24 hours of its oceurrance, and in fact that it had not been reported until six days after its occurrence. There was no showing that it was not “reasonably possible” to make the report within 24 hours, or that the report was made “as soon as was reasonably possible”. (Insurance Law, § 608, subd. [b].) The finding to the contrary, implicit in the Special *762Term order, is reversed and the foregoing findings are substituted therefor. Permission to sue the MVAIC should not have been granted. (Appeal from order of Monroe Special Term granting motion of plaintiff permitting plaintiff to commence an action against defendarit.) Present — Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.